Case 1:19-cr-00374-DAB Document 32 Filed 12/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee eee LLL sk x
UNITED STATES OF AMERICA : SUPPLEMENTAL
: PROTECTIVE ORDER
—~y, =
: 19 Cr. 374 (DAB)
MICHAEL AVENATTI, :
Defendant. :
woe ee ee ee LL LL x

WHEREAS, on September 24, 2019, the Court entered an
Amended Protective Order, which was executed by the defendant
and defense counsel Dean Steward, Esq. (Dkt. No. 22);

WHEREAS, on November 27, 2019, the Court granted
admission pro hac vice for additional defense counsel Thomas D.
Warren, Esq., and Daniel Dubin, Esq. (Dkt. Nos. 30, 31);

IT IS HEREBY agreed, by and between the United States
of America, Geoffrey S. Berman, United States Attorney, by
Matthew D. Podoisky and Robert B. Sobelman, Assistant United
States Attorneys, of counsel, and Mr. Warren and Mr. Dubin,
counsel for the defendant, that Mr. Warren and Mr. Dubin are and
shall be bound by the terms of the Amended Protective Order,
which is incorporated by reference herein, as if they were

original signatories thereto.

 
Case 1:19-cr-00374-DAB Document 32 Filed 12/03/19 Page 2 of 2

Dated: New York, New York
December 3 , 2019

SO ORDERED:

Deen A. Balle

THE HONORABLE DEBORAH A, BATTS
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

Acknowledgement of Amended Protective Order

I, Thomas D. Warren, Esq., have read and reviewed the
Amended Protective Order entered on September 24, 2019, in the
case of United States v. Avenatti, 19 Cr. 374 (DAB), I
understand it, I have conferred with my client, Michael
Avenatti, about it, and I acknowledge that I am and shall be

bound by the Order.

Thomas D,. Warren, Bsq.
Attorney for Michael Avenatti

I, Daniel Dubin, Esq., have read and reviewed the Amended
Protective Order entered on September 24, 2019, in the case of
United States v. Avenatti, 19 Cr. 374 {DAB), I understand it, I
have conferred with my client, Michael Avenatti, about it, and I
acknowledge that I am and shall be bound by the Order.

\ bail fe

Daniel Pubisl, Esa.
Attornéy for Michael Avenatti

  

 
